 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   LEODEGARIO SALVADOR,                                     Case No. 2:16-cv-00919-APG-EJY
 5                    Plaintiff,
                                                                           ORDER
 6          v.
 7   NATIONSTAR MORTGAGE,
 8                    Defendant.
 9

10          Pursuant to United States District Judge Andrew P. Gordon’s Order, the stay in this case was
11   lifted for all purposes on October 2, 2019. ECF No. 26 at 1:9. Within 60 days of the issuance of
12   Judge Gordon’s Order, the parties were required to:
13          meet and confer as defined by Local Rule IA 1-3(f) regarding (1) a proposed
            scheduling order, (2) what discovery needs to be conducted, (3) what viable claims
14          and defenses remain in the case in light of recent decisions from the Supreme Court
            of Nevada, and (4) the issues the parties intend to raise in any dispositive motion
15          the parties anticipate filing within the next 90 days.
16   Id. at 1:9–14. The parties were also required to file a proposed scheduling order within ten days of
17   their meet-and-confer. Id. at 1:17–18. As of today’s date, the parties are noncompliant with the
18   Court’s Order.
19          Accordingly,
20          IT IS HEREBY ORDERED that the parties shall submit a compliant, proposed discovery
21   plan and scheduling order no later than 5 p.m. on January 14, 2020. If no proposed discovery plan
22   and scheduling order is submitted on or before that date and time, the Court shall issue a standard
23   order that may not be subject to extension or amendment.
24          DATED: January 7, 2020.
25

26
                                                  ELAYNA J. YOUCHAH
27                                                UNITED STATES MAGISTRATE JUDGE
28
                                                     1
